The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Specification 
There are no reproduction descriptions in the Specification. An international design application designating in the United States must include a specification as prescribed by 35 U.S.C. 112  and preferably include a brief description of the reproductions pursuant to Rule 7(5)(a) describing the view or views of the reproductions. See 37 CFR 1.1024. Therefore, the specification must be amended to provide descriptions for the figures as follows: 
--  1.1 is a front view. 
1.2 is a rear view. 
1.3 is a right side view. 
1.4 is an enlarged top view. 
1.5 is an enlarged bottom view. 
1.6 is a front perspective view.  --
Claim Rejection- 35 USC § 112(a)(b) 
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because the exact scope of the design cannot be determined. In particular: 
A.  The drawings contain broken lines that have not been described in the Specification. Therefore, the meaning of the broken lines is unclear. (MPEP § 1503.02, subsection III). It' s also unclear if the broken lines form a part of the claim. 
Applicant may attempt to clarify the meaning of the broken lines by adding a descriptive statement to the Specification preceding the claim. For example: 
-- The broken lines in the figures are for the purpose of illustrating portions of a Flashlight and form no part of the claim. -- 

B.  The appearance of the three curved portions on the bottom of each of the side flap elements of the device in Fig. 1.5 (highlighted in gray), are unknown. With limited bottom views of the device, it is open to conjecture whether the three curved portions on each flap are protrusions, indentations, or surface indicia. 

    PNG
    media_image1.png
    509
    618
    media_image1.png
    Greyscale

Annotated Fig. 1.5


C.  The two protruding arm elements, in Fig.1.4 (highlighted in gray), separate the side flaps from the main body of the Fixation Device for Medical Tubes. However, in Fig. 1.1, the arm elements separating the side flap elements to the main body of the device are not illustrated. With limited 3D views, it is open to conjecture what the appearance of the arm elements should be. 

    PNG
    media_image2.png
    529
    1124
    media_image2.png
    Greyscale

Annotated Figs. 1.4 & 1.1


D.  The two protruding arm elements of Fig. 1.5 (highlighted in gray), separate the side flaps from the main body of the Fixation Device for Medical Tubes. However, in Fig. 1.2, the arm elements separating the side flap elements to the main body device are not illustrated. With limited 3D views, it is open to conjecture which of the figures is illustrated correctly. 

    PNG
    media_image3.png
    473
    906
    media_image3.png
    Greyscale

Annotated Figs. 1.5 & 1.2


In order to overcome this rejection, applicant should consistently illustrate the side flap and arm elements throughout the drawings.  Applicant may also overcome this rejection by placing the unknown elements into broken lines, and thus disclaiming them.
Applicant is cautioned that any attempt to clarify the scope must meet 37 CFR 1.145 and the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession. 
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121 (d). 
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions. Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either " REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) 
Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: gilbert.ford@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.usDto.aov/web/forms/sb0080.Ddf
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112, (a) and (b). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT B FORD whose telephone number is (571)272-9218. The examiner can normally be reached Mon-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on (571) 272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GF/
July 25, 2022

/NATASHA VUJCIC/
Primary Examiner, Art Unit 2913